Case 8:19-cv-01558-VMC-CPT Document 48 Filed 03/12/20 Page 1 of 1 PageID 452



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                               CASE NO. 8:19-cv-1558-T-33CPT




KARAMELION LLC,

               Plaintiff,
                                                                    PATENT CASE
       v.
                                                            JURY TRIAL DEMANDED
GUARDIAN PROTECTION SERVICES,
INC.,

               Defendant.


                                     FINAL JUDGMENT

       The Court hereby dismisses all claims asserted in this suit between Plaintiff Karamelion

LLC and Defendant Guardian Protection Services, Inc. with prejudice and with all costs, expenses

and attorneys’ fees borne by the party that incurred them. Pursuant to Rule 58 of the Federal Rules

of Civil Procedure and in accordance with the dismissal of all claims, the Court hereby ORDERS

and ENTERS JUDGMENT as follows:

       1. All motions by either party not previously ruled on are hereby DENIED as moot.

       2. The Clerk of the Court is directed to close this case.

       IT IS SO ORDERED.
